Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [·], 2019 by and among Ocular Therapeutix, Inc., a Delaware corporation
(the “Company”), and the “Purchasers” named in that certain Note Purchase
Agreement by and among the Company and the Purchasers dated as of February 21,
2019 (the “Purchase Agreement”).  Capitalized terms used herein have the
respective meanings ascribed thereto in the Purchase Agreement unless otherwise
defined herein.

 

The parties hereby agree as follows:

 

1.             Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Closing Date” means the date of the purchase and sale of the Notes pursuant to
the Purchase Agreement.

 

“Common Stock” means the common stock, $0.0001 par value per share, of the
Company.

 

“Conversion Shares” means shares of Common Stock issued or issuable upon the
conversion of the Notes.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

“Note” or “Notes” means senior subordinated convertible notes issued by the
Company pursuant to the Purchase Agreement.

 

“Purchasers” means (i) the Purchasers identified in the Purchase Agreement and
(ii) any permitted transferee of any Purchaser who is a subsequent holder of
Registrable Securities.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the Securities Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such Registration Statement or document.

 

“Registrable Securities” means (i) the Conversion Shares, (ii) the shares of
Common Stock set forth on Schedule A hereto and (iii) any other securities
issued or issuable with respect to or in exchange for Conversion Shares or the
shares of Common Stock set forth on Schedule A, whether by merger, charter
amendment or otherwise; provided that a security shall cease to be a Registrable
Security upon the earlier of (A) a sale pursuant to a Registration Statement or
a valid exemption

 

--------------------------------------------------------------------------------



 

under the Securities Act, and (B) such security becoming eligible for sale
without restriction by the Purchasers pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the Securities Act.

 

“Registration Statement” means any registration statement of the Company under
the Securities Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“Required Purchasers” means the Purchaser (or Purchasers) holding a majority of
the issued or issuable Registrable Securities.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

“Selling Securityholder Questionnaire” means a form of selling securityholder
questionnaire as may be reasonably requested by the Company from time to time.

 

2.             Registration.

 

(a)           Registration Statement.  The Company shall use commercially
reasonable efforts to (i) promptly prepare and file with the SEC one
Registration Statement covering the resale of all of the Registrable Securities
within thirty (30) days after the Closing Date (the “Filing Deadline”) and
(ii) make such Registration Statement become effective with the SEC within
ninety (90) days after the Closing Date (or as soon as practicable thereafter).
Subject to any SEC comments, such Registration Statement shall include the plan
of distribution attached hereto as Exhibit A; provided, however, that no
Purchaser shall be named as an “underwriter” in such Registration Statement
without the Purchaser’s prior written consent.  Such Registration Statement also
shall cover, to the extent allowable under the Securities Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities.  Such
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) hereof to the Purchasers prior to its filing or
other submission.

 

(b)           Expenses.  The Company will pay all expenses associated with each
Registration Statement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws and
listing fees, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.

 

2

--------------------------------------------------------------------------------



 

(c)           Effectiveness.

 

(i)            The Company shall use commercially reasonable efforts to have
each Registration Statement declared effective as soon as practicable.  The
Company shall notify the Purchasers by facsimile or e-mail as promptly as
practicable, and in any event, within twenty-four (24) hours, after any
Registration Statement is declared effective and shall simultaneously provide
the Purchasers with copies of any related Prospectus to be used in connection
with the sale or other disposition of the securities covered thereby.

 

(ii)           For not more than sixty (60) consecutive days or for a total of
not more than one hundred twenty (120) days in any twelve (12) month period, the
Company may suspend the use of any Prospectus included in any Registration
Statement contemplated by this Section 2 in the event that the Company
determines in good faith that such suspension is necessary to (A) delay the
disclosure of material non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company, (B) amend or supplement the
affected Registration Statement or the related Prospectus so that such
Registration Statement or Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the case of the Prospectus in light
of the circumstances under which they were made, not misleading, (C) permit the
Company to conduct a sale of securities or other financing that is not a sale of
Registrable Securities or (D) file a replacement Registration Statement covering
the resale of Registrable Securities in connection with the expiration or
anticipated expiration of an effective Registration Statement (an “Allowed
Delay”); provided that the Company shall promptly (a) notify each Purchaser in
writing of the commencement of an Allowed Delay, but shall not (without the
prior written consent of an Purchaser) disclose to such Purchaser any material
non-public information giving rise to an Allowed Delay, (b) advise the
Purchasers in writing to cease all sales under such Registration Statement until
the end of the Allowed Delay and (c) use commercially reasonable efforts to
terminate an Allowed Delay as promptly as practicable.

 

(d)           Rule 415; Cutback.  If at any time the SEC takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities Act or requires any Purchaser to be
named as an “underwriter,” the Company shall use commercially reasonable efforts
to persuade the SEC that the offering contemplated by such Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that none of the Purchasers is an
“underwriter.”  The Purchasers shall have the right to select one legal counsel
to review and oversee any registration or matters pursuant to this Section 2(d),
including participation in any meetings or discussions with the SEC regarding
the SEC’s position and to comment on any written submission made to the SEC with
respect thereto, which counsel shall be designated by the Required
Purchasers.    In the event that, despite the Company’s commercially reasonable
efforts and compliance with the terms of this Section 2(d), the SEC does not
alter its position, the Company shall (i) remove from such Registration
Statement such portion of the Registrable Securities (the “Cut Back Shares”)
and/or (ii) agree to such restrictions and limitations on the registration and
resale of the Registrable Securities as the SEC may require to assure the
Company’s compliance with the requirements of Rule 415 (collectively, the “SEC
Restrictions”); provided, however, that the Company shall not agree to name any
Purchaser as an “underwriter” in such Registration Statement without the prior
written consent of such Purchaser.  Any cut-back imposed on the Purchasers
pursuant to this

 

3

--------------------------------------------------------------------------------



 

Section 2(d) shall be allocated among the Purchasers on a pro rata basis and
shall be applied first to any of the Registrable Securities of such Purchaser as
such Purchaser shall designate, unless the SEC Restrictions otherwise require or
provide or the Purchasers otherwise agree. From and after such date as the
Company is able to effect the registration of such Cut Back Shares, the Company
shall use commercially reasonable efforts to file a Registration Statement
relating to such Cut Back Shares and to have such Registration Statement
declared effective by the SEC.

 

3.             Company Obligations.  The Company will use commercially
reasonable efforts to effect the registration of the Registrable Securities in
accordance with the terms hereof, and pursuant thereto the Company will, as
expeditiously as possible:

 

(a)           use commercially reasonable efforts to cause such Registration
Statement to remain continuously effective for a period that will terminate upon
the earlier of (i) the date on which all Registrable Securities covered by such
Registration Statement as amended from time to time, and actually issued or
issuable upon conversion of the Notes have been sold and (ii) the date on which
all Registrable Securities covered by such Registration Statement and actually
issued or issuable upon conversion of the Notes may be sold without restriction
pursuant to Rule 144 and without the requirement to be in compliance with
Rule 144(c)(1) (or any successor thereto) promulgated under the Securities Act
(the “Effectiveness Period”), and advise the Purchasers promptly in writing when
the Effectiveness Period has expired;

 

(b)           use commercially reasonable efforts to prepare and file with the
SEC such amendments and post-effective amendments to such Registration Statement
and the related Prospectus as may be necessary to keep such Registration
Statement effective for the Effectiveness Period and to comply with the
provisions of the Securities Act and the Exchange Act with respect to the
distribution of all of the Registrable Securities covered thereby;

 

(c)           provide copies to and permit any counsel designated by the
Purchasers to review each Registration Statement and all amendments and
supplements thereto (but excluding any documents incorporated by reference in
such Registration Statement, amendments or supplements that are available on the
SEC’s Electronic Data Gathering, Analysis, and Retrieval system (or any
successor system)) no fewer than  three (3) Business Days prior to their filing
with the SEC and not file any document to which such counsel reasonably objects;

 

(d)           furnish to each Purchaser whose Registrable Securities are
included in any Registration Statement (i) promptly after the same is prepared
and filed with the SEC, if requested by the Purchaser, one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any of the foregoing
which contains information for which the Company has sought confidential
treatment), and (ii) such number of copies of a Prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as each Purchaser may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by such Purchaser that are
covered by such Registration Statement;

 

4

--------------------------------------------------------------------------------



 

(e)           use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest practical
moment;

 

(f)            prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Purchasers and their counsel in connection with the registration or
qualification of such Registrable Securities for the offer and sale under the
securities or blue sky laws of such jurisdictions requested by the Purchasers
and do any and all other commercially reasonable acts or things necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;

 

(g)           use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

 

(h)           promptly notify the Purchasers, at any time prior to the end of
the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(i)            otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the Securities Act and the
Exchange Act, including, without limitation, Rule 172 under the Securities Act,
file any final Prospectus, including any supplement or amendment thereof, with
the SEC pursuant to Rule 424 under the Securities Act, promptly inform the
Purchasers in writing if, at any time during the Effectiveness Period, the
Company does not satisfy the conditions specified in Rule 172 and, as a result
thereof, the Purchasers are required to deliver a Prospectus in connection with
any disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable,  an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act, including Rule 158 promulgated thereunder;
and

 

(j)            with a view to making available to the Purchasers the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Purchasers to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are

 

5

--------------------------------------------------------------------------------



 

understood and defined in Rule 144, until the earlier of (A) six months after
such date as all of the Registrable Securities may be sold without restriction
by the holders thereof pursuant to Rule 144 and without the requirement to be in
compliance with Rule 144(c)(1) (or any successor thereto) promulgated under the
Securities Act or any other rule of similar effect or (B) such date as all of
the Registrable Securities shall have been resold; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
Exchange Act; and (iii) furnish to each Purchaser upon request, as long as such
Purchaser owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the Exchange
Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Purchaser of any rule or regulation
of the SEC that permits the selling of any such Registrable Securities without
registration.

 

Notwithstanding the foregoing, it is understood and agreed that a Registration
Statement may expire pursuant to the rules and regulations of the SEC on the
date that is three years following the date it is declared effective by the SEC
and that in such case either prior to or promptly following such expiration
time, the Company agrees to use commercially reasonable efforts to prepare, file
and caused to be declared effective a replacement Registration Statement.  It is
agreed that the expiration of a Registration Statement pursuant to the rules and
regulations of the SEC shall not represent a violation or breach of any of the
Company’s obligations under this Agreement; provided that in such case the
Company uses commercially reasonable efforts to file and caused to be declared
effective a replacement Registration Statement.

 

4.             Obligations of the Purchasers.

 

(a)           It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Section 2 hereof with respect to the
Registrable Securities of any Purchaser that such Purchaser furnish in writing
to the Company a Selling Securityholder Questionnaire and any other information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities, and such
Purchaser shall execute such documents in connection with such registration as
the Company may reasonably request.  At least five (5) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Purchaser of the information the Company requires from such
Purchaser if such Purchaser elects to have any of the Registrable Securities
included in such Registration Statement.  A Purchaser shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Purchaser elects
to have any of the Registrable Securities included in such Registration
Statement.

 

(b)           Each Purchaser, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Purchaser has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)           Each Purchaser agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the

 

6

--------------------------------------------------------------------------------



 

happening of an event pursuant to Section 3(h) hereof, such Purchaser will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement covering such Registrable Securities, until the Purchaser
is advised by the Company that such dispositions may again be made.

 

(d)           Each Purchaser covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to any Registration Statement.

 

(e)           The Purchaser listed on Schedule A hereto represents that the
number of shares opposite its name is the total number of shares of Common Stock
beneficially owned by such Purchaser as of the date of this Agreement.

 

5.             Indemnification.

 

(a)           Indemnification by the Company.  The Company will indemnify and
hold harmless each Purchaser and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Purchaser within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: 
(i) any untrue statement or alleged untrue statement or omission or alleged
omission of any material fact contained in any Registration Statement, any
preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof; (ii)  any violation by the Company or its agents of any rule or
regulation promulgated under the Securities Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with such registration; or (iii) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Purchaser’s behalf and will reimburse such Purchaser, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Purchaser or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus, (ii) the use by an Purchaser of an outdated or
defective Prospectus after the Company has notified such Purchaser in writing
that such Prospectus is outdated or defective,  (iii) an Purchaser’s failure to
send or give a copy of the Prospectus or supplement (as then amended or
supplemented), if required (and not exempted) to the Persons asserting an untrue
statement or omission or alleged untrue statement or omission at or prior to the
written confirmation of the sale of Registrable Securities or (iv) the
disposition of any Registrable Securities pursuant to any Registration Statement
or Prospectus covering such Registrable Securities during an Allowed Delay.

 

(b)           Indemnification by the Purchasers.  Each Purchaser agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company,

 

7

--------------------------------------------------------------------------------



 

its directors, officers, employees, stockholders and each person who controls
the Company (within the meaning of the Securities Act) against any losses,
claims, damages, liabilities and expense (including reasonable attorney fees)
resulting from any untrue statement of a material fact or any omission of a
material fact required to be stated in any Registration Statement or Prospectus
or preliminary Prospectus or amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent, but only to the
extent that such untrue statement or omission is contained in any information
furnished in writing by such Purchaser to the Company specifically for inclusion
in such Registration Statement or Prospectus or amendment or supplement
thereto.  Except to the extent that any such losses claims, damages, liabilities
or expenses are finally judicially determined to have resulted from a
Purchaser’s fraud or willful misconduct, in no event shall the liability of an
Purchaser be greater in amount than the dollar amount of the proceeds (net of
all expense paid by such Purchaser in connection with any claim relating to this
Section 5 and the amount of any damages such Purchaser has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Purchaser upon the sale of the Registrable Securities included in such
Registration Statement giving rise to such indemnification obligation.

         

(c)           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, which shall not be
unreasonably withheld or conditioned, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.

 

(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person

 

8

--------------------------------------------------------------------------------



 

guilty of fraudulent misrepresentation within the meaning of Section 11(f) of
the Securities Act shall be entitled to contribution from any person not guilty
of such fraudulent misrepresentation.  Except to the extent that any such losses
claims, damages, liabilities or expenses are finally judicially determined to
have resulted from a holder of Registrable Securities’ fraud or willful
misconduct, in no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 5 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

 

6.             Miscellaneous.

 

(a)           Amendments and Waivers.  This Agreement may be amended only by a
writing signed by the Company and the Required Purchasers.  The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act of the Required Purchasers.

 

(b)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 6.1 of the Purchase
Agreement.

 

(c)           Assignments and Transfers by Purchasers.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the Purchasers and
their respective successors and assigns.  A Purchaser may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Purchaser to
such person, provided that such Purchaser complies with all laws applicable
thereto and the provisions of the Purchase Agreement and the Notes, and provides
written notice of assignment to the Company promptly after such assignment is
effected, and such person agrees in writing to be bound by all of the provisions
contained herein.

 

(d)           Assignments and Transfers by the Company.  This Agreement may not
be assigned by the Company (whether by operation of law or otherwise) without
the prior written consent of the Required Purchasers; provided, however, that in
the event that the Company is a party to a merger, consolidation, share exchange
or similar business combination transaction in which the Common Stock is
converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Securities” shall be deemed to include the securities received by
the Purchasers in connection with such transaction unless such securities are
otherwise freely tradable by the Purchasers after giving effect to such
transaction.

 

(e)           Benefits of the Agreement.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,

 

9

--------------------------------------------------------------------------------



 

obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

(f)            Counterparts.  This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies or other electronic transmission (including by PDF) thereof shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

 

(g)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(h)           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.

 

(i)            Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)            Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k)           Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of New York without regard to the choice of
law principles thereof. Each Party agrees that all legal proceedings concerning
the interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a Party hereto or its respective
Affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each Party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or other proceeding, any
claim that it is not personally subject to the jurisdiction of any such court,
that such suit, action or proceeding is improper or is an inconvenient venue for
such proceeding. Each Party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or other
proceeding by mailing a copy thereof via registered or certified United States
mail or overnight delivery (with

 

10

--------------------------------------------------------------------------------



 

evidence of delivery) to such Party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 

[remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

COMPANY:

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

By:

 

 

 

 

Name: Donald Notman

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

PURCHASERS:

 

--------------------------------------------------------------------------------



 

 

PURCHASERS:

 

 

 

 

 

CAP 1 LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address:

 

 

 

c/o Summer Road LLC

 

655 Madison Avenue, 19th Floor

 

New York, New York 10065

 

Attn: Richard A. Silberberg, Chief Operating Officer

 

Email:

 

 

 

With a copy to:

 

 

 

Norton Rose Fulbright US LLP

 

1301 Avenue of the Americas

 

New York, New York 10019-6022

 

Attn: Frank S. Vellucci, Esq.

 

Email: frank.vellucci@nortonrosefulbright.com

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Purchaser

 

Additional Registrable Securities

Cap 1 LLC

 

3,804,788 shares of Common Stock

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

· ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

· block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

· purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

· an exchange distribution in accordance with the rules of the applicable
exchange;

 

· privately negotiated transactions;

 

· short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

 

· through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

· broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

· a combination of any such methods of sale; and

 

· any other method permitted by applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act of 1933, as
amended (the “Securities Act”), amending the list of selling stockholders to
include the pledgee, transferee or

 

--------------------------------------------------------------------------------



 

other successors in interest as selling stockholders under this prospectus.  The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of common stock or interests therein, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the common
stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, provided
that they meet the criteria and conform to the requirements of that rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act. 
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, and any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M promulgated under the Securities Exchange Act of 1934, as amended,
may apply to sales of shares

 

--------------------------------------------------------------------------------



 

in the market and to the activities of the selling stockholders and their
affiliates.  In addition, to the extent applicable we will make copies of this
prospectus (as it may be supplemented or amended from time to time) available to
the selling stockholders for the purpose of satisfying the prospectus delivery
requirements of the Securities Act.  The selling stockholders may indemnify any
broker-dealer that participates in transactions involving the sale of the shares
against certain liabilities, including liabilities arising under the Securities
Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus and actually
issued or issuable upon conversion of the Notes have been sold and (2) the date
on which all of the shares may be sold without restriction pursuant to Rule 144
of the Securities Act.

 

* * * * *

 

--------------------------------------------------------------------------------